Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
The Offices notes that the Board has indicated dependent claim 2 as allowable.  

With respect to “a child proof lock”, the Office notes that Applicant provides the following for the above element: “In the present embodiment, the zip seal 109 is enclosable and lockable. The zip seal include a locking mechanism 110 to prevent children from accessing the contents of the first compartment and the second compartment. The locking mechanism is slidable along the zip seal 109. The locking mechanism 110 includes a receiving portion 136 and a slidable portion 134. The slidable portion unlocks from the receiving portion 136 by actuating a lever 135 to release the slidable portion 134 from the receiving portion 136.”

Claims 2, 9-20 are cancelled.

In claim 1, line 8, “within the first compartment.” is replaced with - - within the first compartment, and wherein the first compartment and the second compartment are secured by a child proof lock. - -

In claim 3, line 1 “claim 2” is replaced with - - claim 1 - -.


Allowable Subject Matter
Claims 1, 3-8 are allowed based on the above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735